Case 1:21-cv-01125-NGG-CLP Document 7 Filed 03/29/21 Page 1 of 1 PageID #: 48




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK

 ILUMINADA ORTEGA,

                             Plaintiff,
                 v.

  CHAMPAGNE ROOM BK, INC d/b/a DRAFT                             21-cv-01125 (NGG-CLP)
  BARN d/b/a END ZONE SPORTS BAR &
  LOUNGE; BROOKLYN DRAFT AND GRILL
  INC d/b/a DRAFT BARN d/b/a END ZONE
  SPORTS BAR & LOUNGE; ELITE HOLDINGS
  AND MANAGEMENT, INC d/b/a ADRENALINE
  BAR & LOUNGE d/b/a DRAFT BRN, d/b/a END
  ZONE SPORTS BAR & LOUNGE; RUBEN
  YEGHOYAN;
  YEVGENIY TROFIMCHUK; and DIMITRI
  YAGUDAEV; Individually,


                            Defendants.

                                APPEARANCE OF COUNSEL

To:    The Clerk of this Court and All Parties of Record:


I am admitted or otherwise authorized to practice in this Court, and I appear in this case as
counsel for Ruben Yeghoyan.




Date: March 29, 2021                                  s/ Elena Fast
                                                      Elena Fast, Esq.
                                                      The Fast Law Firm, P.C.
                                                      40 Fulton Street, 23 Floor
                                                      New York, NY 10038
                                                      Phone: (212)729-6082
                                                      Email: elena@efastlaw.com
